DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hedlund et al. (U.S. Pub. No. 20160058426) hereinafter Hedlund, in view of Raju et al. (U.S. Pub. No. 20180344293) hereinafter Raju, in further view of Georgescu et al. (U.S. Pub. No. 20160174902) hereinafter Georgescu. 
Regarding claim 1, primary reference Hedlund teaches:
An ultrasound system (abstract; [0013], ultrasound; [0045], an ultrasound imaging system), comprising: 
a processing device in operative communication with an ultrasound device, the processing device ([0044], ultrasound image processor 26 in communication with ultrasound device of ultrasound imaging system 20) configured to: 
control display of a graphical user interface (GUI) for an ultrasound imaging protocol that includes imaging multiple anatomical regions ([0022], the parameter set is selected for a specific object anatomy, and therefore the selected anatomy would be from an imaging protocol that includes multiple anatomical regions to be imaged; [0043], display to a display unit forms a graphical user interface displayed to the user; [0044], describes the ultrasound parameters for a specific type of anatomy with the ability for additional imaging of different anatomies and new objects with different system parameters; [0046], the selected anatomy being studied such as a protocol for imaging of a heart, with a manual selection enabling the display of the anatomical regions; [0048], “at least one anatomy from different types of objects obtained”; [0059]; [0061], a specific anatomy selected would be one of the multiple anatomical regions that enable one particular region to be selected by a user for each parameter set), the GUI comprising: 
indications of the multiple anatomical regions of the ultrasound imaging protocol (As the following cited portions provide the user with an ability to select a particular anatomy to be imaged with a parameter set, this is considered to be a graphical user interface indication to the user; [0022], the parameter set is selected for a specific object anatomy, and therefore the selected anatomy would be from an imaging protocol that includes multiple anatomical regions to be imaged; [0044], describes the ultrasound parameters for a specific type of anatomy with the ability for additional imaging of different anatomies and new objects with different system parameters; [0046], the selected anatomy being studied such as a protocol for imaging of a heart; [0048], “at least one anatomy from different types of objects obtained”; [0059]; [0061], a specific anatomy selected would be one of the multiple anatomical regions that enable one particular region to be selected by a user for each parameter set); 
an image of a subject ([0040], ultrasound image processor 16; [0044], configured to perform system parameter optimization functions based on a subjective expert opinion of ultrasound images; [0046], “at step 44, the sets of electrical signals are processed into ultrasound images in the ultrasound image processor 26”); and 
configure the ultrasound device to produce a plurality of sets of ultrasound images ([0040], ultrasound image processor 16; [0044], configured to perform system parameter optimization functions based on a subjective expert opinion of ultrasound images; [0046], “at step 44, the sets of electrical signals are processed into ultrasound images in the ultrasound image processor 26”), each respective set of the plurality of sets of ultrasound images being produced with a different respective set of a plurality of sets of imaging parameter values corresponding to the multiple anatomical regions of the ultrasound imaging protocol ([0044]; [0045]-[0048], imaging systems where different resulting images can be generated based on one or several steps in an image generating chain using different system parameter values that affect the physical properties in the acquisition of data. And as in the cited portions, the system parameter values correspond to specific patient anatomy to be imaged); 
obtain, from the ultrasound device, the plurality of sets of ultrasound images ([0040], ultrasound image processor 16; [0044], configured to perform system parameter optimization functions based on a subjective expert opinion of ultrasound images; [0045]-[0046], a protocol for imaging of a heart including a number of different system parameter sets… This selection of start or initial system parameters sets may be performed by the expert unit 28; [0047]); 
determine a set of ultrasound images from among the plurality of sets of ultrasound images that has a highest quality ([0044]-[0045]; [0046]-[0047], the system parameter set used for generating the image associated with the best image quality metric is then selected as system parameter set for further ultrasound imaging of the object and the image may also be displayed on the display unit 27); 
automatically select the set of imaging parameter values with which the set of ultrasound images having the highest quality was produced ([0044]-[0046]; [0047]-[0051]; [0052], the system parameter set that is judged to be best (i.e. generates an image having the highest quality measure) is used as a start or initial set-up in ultrasound imaging. That is, this best or optimal system parameter set is used as starting or initial set-up for the control and/or optimization procedure described above with reference to FIG 3.); 
configure the ultrasound device to produce further ultrasound images using the set of imaging parameter values with which the set of ultrasound images having the highest quality was produced ([0044]-[0046]; [0047]-[0051]; [0052], the system parameter set that is judged to be best (i.e. generates an image having the highest quality measure) is used as a start or initial set-up in ultrasound imaging. That is, this best or optimal system parameter set is used as starting or initial set-up for the control and/or optimization procedure described above with reference to FIG 3.); and 
control display, on the GUI, of an indication of the anatomical region corresponding to the selected set of imaging parameter values (As in the following cited portions, the anatomical region selected for imaging with a specific set of imaging parameter values is configured to be indicated to the user through the ultrasound apparatus (see [0043]-[0045]) and therefore would be within the graphical user interface of the device. For example, [0046] enables the user to manually select the imaging of a heart, which is therefore an indication of the anatomical region which corresponds to the determined parameter sets; [0022], the parameter set is selected for a specific object anatomy, and therefore the selected anatomy would be from an imaging protocol that includes multiple anatomical regions to be imaged; [0044], describes the ultrasound parameters for a specific type of anatomy with the ability for additional imaging of different anatomies and new objects with different system parameters; [0046], the selected anatomy being studied such as a protocol for imaging of a heart; [0048], “at least one anatomy from different types of objects obtained”; [0059]; [0061], a specific anatomy selected would be one of the multiple anatomical regions that enable one particular region to be selected by a user for each parameter set).
Primary reference Hedlund fails to teach:
an indication, on the image of the subject, of how to place the ultrasound device to collect a set of ultrasound images from one of the multiple anatomical regions of the ultrasound imaging protocol
However, the analogous art of Raju of an ultrasound imaging system for use with imaging areas of extracorporeal motion (abstract, [0010]) teaches:
an indication, on the image of the subject, of how to place the ultrasound device to collect a set of ultrasound images from one of the multiple anatomical regions of the ultrasound imaging protocol ([0056], “On the display 115, a binary indication of enablement or suspension of lung-sliding detection can be shown (step S256)” and “The feedback can help the user handling the probe 104 to keep it steady. Another item that can be displayed is a bar whose length is indicative of the likelihood of lung sliding (step S258). The probability of lung sliding can be determined from a hidden Markov model, as described in the Burlina patent. Also, the map 174 implemented, for instance, to display LCCCs 176 can be shown on-screen and updated in real time (step S260). Any of the user feedback in steps S256-260 can be updated in real time, e.g., at the same frame rate as that of an ultrasound B-mode scan.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund to incorporate the instruction for a user to hold the probe steady while ultrasound imaging as taught by Raju because providing the user with computed feedback about imaging steadiness increases accuracy for imaging a target region and reduces distortions and artifacts within the image (Raju,  [0056]). 
Primary reference Hedlund further fails to teach:
determine a quality of each of the plurality of sets of ultrasound images using a view classifier comprising one or more convolutional neural networks trained to accept a set of ultrasound images as an input and recognize an anatomical region from among the multiple anatomical regions in the set of ultrasound images
However, the analogous art of Georgescu of an anatomical object detection and determination processing system (abstract) teaches: 
determine a quality of each of the plurality of sets of ultrasound images using a view classifier comprising one or more convolutional neural networks trained to accept a set of ultrasound images as an input and recognize an anatomical region from among the multiple anatomical regions in the set of ultrasound images ([0035]-[0037], provide an overview of the machine learning based object classification and determination; [0039], plurality of training images; [0040]-[0046] describe the neural network training sequences which includes a convolutional neural network; [0052]; [0057]; [0060]-[0064], “Although the additional position-orientation-scale hypotheses may lead to increased accuracy of the full parameter set estimation, since the trained deep neural network regressor will predict the position, orientation, and scale of the target anatomical object and a corresponding target image patch for each input image patch corresponding to a position-orientation candidate, the trained deep neural network regressor can be run directly on image patches corresponding to the position-orientation candidates and it is not necessary to augment the position-orientation candidates with multiple scale parameters”; [0065], “It is also possible that a number of predicted image patches with the highest confidence scores can be clustered to generate the final detection result for the anatomical object.” As the image patches are from an image set, this is considered to be a set of ultrasound images from among the plurality of sets of ultrasound images; [0066], “The detected anatomical object can be displayed on a display device of a computer, for example, by displaying the medical image and indicating the pose of the target anatomical object on the medical image using a bounding box with the detected position, orientation, and scale”; see also [0070]-[0084] for classification and detection of anatomical features in image sets); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound highest quality parameter determination device of Hedlund and Raju to incorporate the classifier to determine the highest confidence of an anatomical region as taught by Georgescu because fast and robust anatomical object detection is a fundamental task in medical image analysis that supports the entire clinical imaging workflow from diagnosis, patient stratification, therapy planning, intervention, and follow-up. Automatic detection of an anatomical object is a prerequisite for many medical image analysis tasks, such as segmentation, motion tracking, and disease diagnosis and quantification (Georgescu, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793